DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 11/25/2020.
Status of the claims
Claims 1-2 are pending in the application.
Priority
This application for patent is a continuation of and claims the benefit of nonprovisional patent application number 16/575,200 entitled "Method, Apparatus, and System For Reestablishing Radio Communication Links Due To Radio Link Failure" filed in the United States Patent and Trademark Office on September 18, 2019, which is a continuation of nonprovisional patent application number 15/443,981 entitled "Method, Apparatus, and System For Reestablishing Radio Communication Links Due To Radio Link Failure" filed in the United States Patent and Trademark Office on February 27, 2017, issued in the United States Patent and Trademark Office on October 29, 2019 as United States Patent 10,462,837, and claims priority to and the benefit of provisional patent application number 62/417,931 entitled "Method, Apparatus, and System For Reestablishing Radio Communication Links Due To Radio Link Failure" filed in the United States Patent and Trademark Office on November 4, 2016.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Susitaival et al. US 2016/0255551 A1 hereinafter Susitaival in view of Pelletier et al. US 2012/0281566 A1 hereinafter Pelletier and further in view of Zhang et al. US 2013/0305386 A1 hereinafter Zhang.
Regarding claim 1. Susitaival teaches a method operational at a wireless communication device for wireless communication with a network, the method comprising: 
establishing a radio communication connection, which uses control plane signaling connections to carry user plane data, with a first radio access node (RAN), FIG. 15; step 1510 communication established to a first network node, (however, there is not explicit teaching that the connection uses control plane signaling connections to carry user plane data); 
determining that the wireless communication device is experiencing radio link failure (RLF) with the first RAN and that the radio communication connection should be reestablished with a second RAN, Fig. 15 step 1514 and [0119]: the wireless device obtains an indication to
switch transmission of uplink data to the second network node, [0120]: due to radio link failure; and 
sending a reestablishment message to the second RAN that includes parameters that enable a core network node communicatively coupled to the second RAN to authenticate the wireless communication device and allow or reject reestablishment of the radio communication connection that uses control plane signaling connections to carry user plane data with the second RAN, a configuration parameter for switching transmission of uplink data: [0131], [0132]: reconfiguration to allow communication with second network node for, step 1522, wireless device 110 transmits a BSR to network node 120b (SeNB) upon obtaining the indication to switch transmission of uplink data to the second network node 120b (SeNB); (however, there is not explicit teaching that the connection uses control plane signaling connections to carry user plane data); 
In addition, Susitaival does not explicitly teach 
wherein the parameters include at least a message authentication code (MAC) based in part on one or more bits of a non-access stratum (NAS) COUNT value maintained at the wireless communication device.
Pelletier teaches connection uses control plane signaling connections to carry user plane data, [0013] a wireless device (WTRU) sends an uplink user plane data via control plane signaling.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Susitaival with Pelletier to control the activity of the wireless device depending on the WTRU's connection to the network, capabilities and supported features, the WTRU may monitor one or more RNTIs for grants, assignments, and other control information from the eNB, see [0061] and [0066].
However, Susitaival modified with Pelletier does not explicitly teach wherein the parameters include at least a message authentication code (MAC) based in part on one or more bits of a non-access stratum (NAS) COUNT value maintained at the wireless communication device.
Zhang teaches wherein the parameters include at least a message authentication code (MAC) based in part on one or more bits of a non-access stratum (NAS) COUNT value maintained at the wireless communication device, 
Zhang discloses a message authentication code MAC value transmitted by a
communication terminal [0072]: Count value sent by the communication terminal and a
message authentication code MAC value is calculated by the network side entity based on the
Count value, [0098] - [0100]: authentication of the communication terminal performed by the
network side entity: that is calculated MAC value is consistent with the message
authentication code (MAC) value and the Count value sent by the communication terminal;
NAS Count value, [0143].
Therefore, it would have been obvious to one of ordinary skill in the art before the
Effective filing date to modify Susitaival and Pelletier with Zhang to determine that the network side entity authenticates the communication terminal successfully if the calculated MAC value is consistent with the MAC value sent by the communication terminal.

Regarding claim 2. Susitaival teaches a network device comprising: 
a communication interface adapted to communicate with a wireless communication device and a communication network; and a processing circuit communicatively coupled to the communication interface, Network node 120, see FIG. 19 [0164]; node 120 includes at least one transceiver 1910, at least one processor 1920, at least one memory 1930, and at least one network interface 1940, the processing circuit adapted to:
 receive from the wireless communication device a request to reestablish a radio communication connection that uses control plane signaling connections to carry user plane data with the network device, [0119] and [0132] indicate connection reestablishment because: FIG. 15; step 1514: indication to switch communication established to a first network node; and at 1516 the wireless device resets the first RLC module and the first MAC module, after radio link failure (e.g., failure of the connection to the MeNB), (however, there is not explicit teaching that the connection uses control plane signaling connections to carry user plane data),
the wireless communication device experiencing radio link failure (RLF) of a previously established radio communication connection with a radio access node (RAN), [0120]: detecting a radio link failure, 
the request including parameters that enable a core network node communicatively coupled to the network device to authenticate the wireless communication device and allow or reject reestablishment of the radio communication connection with the network device, a configuration parameter for switching transmission of uplink data: [0131], [0132]: reconfiguration to allow communication with second network node for, step 1522, wireless device 110 transmits a BSR to network node 120b (SeNB) upon obtaining the indication to switch transmission of uplink data to the second network node 120b (SeNB).
In addition, Susitaival does not explicitly teach 
wherein the parameters include at least a message authentication code (MAC) based in part on one or more bits of a non-access stratum (NAS) COUNT value maintained at the wireless.
Pelletier teaches connection uses control plane signaling connections to carry user plane data, [0013] a wireless device (WTRU) sends an uplink user plane data via control plane signaling.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Susitaival with Pelletier to control the activity of the wireless device depending on the WTRU's connection to the network, capabilities and supported features, the WTRU may monitor one or more RNTIs for grants, assignments, and other control information from the eNB, see [0061] and [0066].
Zhang discloses a message authentication code MAC value transmitted by a
communication terminal [0072]: Count value sent by the communication terminal and a
message authentication code MAC value is calculated by the network side entity based on the
Count value, [0098] - [0100]: authentication of the communication terminal performed by the
network side entity: that is calculated MAC value is consistent with the message
authentication code (MAC) value and the Count value sent by the communication terminal;
NAS Count value, [0143].
However, Susitaival modified with Pelletier does not explicitly teach
wherein the parameters include at least a message authentication code (MAC) based in part on one or more bits of a non-access stratum (NAS) COUNT value maintained at the wireless.
Zhang teaches wherein the parameters include at least a message authentication code (MAC) based in part on one or more bits of a non-access stratum (NAS) COUNT value maintained at the wireless communication device, 
Zhang discloses a message authentication code MAC value transmitted by a
communication terminal [0072]: Count value sent by the communication terminal and a
message authentication code MAC value is calculated by the network side entity based on the
Count value, [0098] - [0100]: authentication of the communication terminal performed by the
network side entity: that is calculated MAC value is consistent with the message
authentication code (MAC) value and the Count value sent by the communication terminal;
NAS Count value, [0143].
Therefore, it would have been obvious to one of ordinary skill in the art before the
Effective filing date to modify Susitaival and Pelletier with Zhang to determine that the network side entity authenticates the communication terminal successfully if the calculated MAC value is consistent with the MAC value sent by the communication terminal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414      



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414